EXHIBIT 11 COMPUTATION OF EARNINGS PER SHARE (in thousands, except per share data) (a) Computation of the weighted average number of shares of common stock outstanding for the fiscal years ended the years ended December 31, 2005, 2006 and Shares ofCommon Stock Weighted Shares Outstanding January 1, 2005 to December 31, 2005 10,812 10,812 Shares issued on exercise of stock options - - Shares issued under Directors Stock Plan 6 4 Shares issued under Employee Stock Plan 1 1 Shares issued to Laurus Master Fund, Inc. 823 414 Total 11,642 11,231 January 1, 2006 to December 31, 2006 11,642 11,642 Shares issued on exercise of stock options 77 57 Shares issued under Directors Stock Plan 8 5 Shares issued in connection with purchase of the assets of Airdesk, Inc. 648 641 Shares held in escrow in connection with purchase of the assets of Airdesk, Inc. (300 ) (297 ) Shares issued to Laurus Master Fund, Inc. 885 454 Total 12,960 12,502 January 1, 2007 to December 31, 2007 12,960 12,960 Shares issued on exercise of stock options 134 100 Shares issued under Directors Stock Plan 6 1 Shares issued in connection with purchase of the assets of Airdesk, Inc. 100 75 Shares issued in connection with purchase of the assets of Orbit One, Inc. 320 1 Total 13,520 13,137 (b) Computation of Earnings per Share Computation of earnings per share is net earnings (loss) divided by the weighted average number of shares of common stock outstanding for the years ended December 31, 2005, 2006 and 2007. 2005 2006 2007 Net earnings $ 593 $ 4,103 $ 440 Weighted average number of shares of common stock outstanding 11,231 12,502 13,137 Basic earnings pershare $ 0.05 $ 0.33 $ 0.03 Diluted earnings per share $ 0.05 $ 0.32 $ 0.03
